Exhibit 99.1 FOR IMMEDIATE RELEASE For more information, contact: Investor Relations Media Contact 408/579-3456 617/624-3231 fyoshino@extremenetworks.com ExtremeUS@racepointglobal.com Extreme Networks Reports Second Quarter Fiscal Year 2016 Financial Results Q2 GAAP Revenue of $139.3 Million & Non-GAAP Revenue of $139.7 Million Q2 GAAP EPS Loss of $0.07 & Non-GAAP EPS Income of $0.09 SAN JOSE, Calif., January 28, 2016 Extreme Networks, Inc. (Nasdaq: EXTR) today released financial results for its fiscal second quarter ended December 31, 2015.Second quarter GAAP revenue was $139.3 million and non-GAAP revenue was $139.7 million.GAAP net loss for the second fiscal quarter was $7.2 million, or $0.07 per basic share, and non-GAAP net income was $9.0 million, or $0.09 per diluted share. “We delivered another quarter of strong results across all geographies reflecting the continued success of our go-to-market strategy,” stated Ed Meyercord, President and CEO of Extreme Networks.“Revenue growth in the US was driven by strength in education with the expected rebound in E-Rate business, while EMEA generated strong results with government and manufacturing customers,” said Meyercord.“In addition, our continued focus on controlling costs has delivered significant operating and net income expansion year over year.” “Now that we’ve laid the groundwork over the past two quarters,” Meyercord continued, “we are concentrating our efforts on new product introductions and executing our solutions-based selling initiatives in our target vertical markets.With better visibility into our pipeline and strong business momentum, we are projecting year over year growth for the March quarter.” Recent Key Events: · Unveiled First Flow-based 802.11ac Wave 2 Wireless Solution.During the quarter, we expanded our wireless portfolio with high-density 802.11ac Wave 2 access points (APs) to address the network demands driven by mobility, smart devices and the rapidly expanding wireless enabled Internet of Things. · Enhanced Partner Program.To further empower and reward our channel partners, we announced several enhancements to the Extreme Partner Network (EPN) aimed at delivering increased predictability, expanded training and solution-based incentive programs. We also announced two new ExtremeWorks Managed Services offerings to allow partners to take advantage of new consumption models while evolving their businesses to be better positioned for future opportunities. · Integrations with VMware.To accelerate the adoption of the Software-Defined Data Center (SDDC) for SMBs and enterprises, we announced extended integration offerings with VMware to deliver IT management and analytics solutions. As part of the collaboration, our NetSight advanced network management system is now integrated with the VMware vRealize® Suite. · Key Customer Wins in Focus Markets. Extreme Networks continued to showcase customer momentum across the global education, healthcare, manufacturing, sports and entertainment, and government markets. Notable Customer wins include the Matanuska-Susitna Borough School District, Royal Bolton NHS Trust, Instituto Nacional de Antropologia e Historia, Becker Stahl-Service GmbH, SAK Holdings, Comision Reguladora de Energia,Twin Rivers Unified School District. In addition, Extreme was awarded NRG Stadium, Home of the Houston Texans and Super Bowl LI.
